department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend x program y location z organization b dollars amount c dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 the effective date of this approval is date description of your request your letter indicates you will operate a scholarship program called x under x you will award scholarships to students of high school or college age who are attending or plan to attend an eligible_educational_institution all scholarships awarded to students adhere to nondiscrimination laws to foster and maintain equality of opportunity in education without discrimination or segregation based on race color religion national origin gender sexual orientation age or disability letter catalog number 58263t to be eligible for a scholarship applicants must have a connection to y this includes but is not limited to having family members who live in y having attended school in y or residing in y to apply the applicants should submit a 500-word or less essay incorporating the topics on the application page and submit their latest high school and college if applicable transcripts essay topics may consist of what y means to them favorite memories in y an important person in y or their connection to y applications are turned in to the z selection of scholarship recipients will be based on academic transcripts the applicant's active involvement in the community and the applicant's financial need for the scholarship relatives of your trustees are not eligible to apply for a scholarship trustees make the final_decision on scholarship awards the number of scholarships awarded will depend on the number of applications submitted to you and your scholarship budget which is subject_to change from year to year your initial budget for x is expected to be b dollars or less the scholarships may be awarded to several students over the course of a calendar_year and the amounts of the scholarships may vary in accordance with the number awarded scholarships awarded are expected to be no more than c dollars per recipient per year to ensure scholarship funds are used for their intended purposes you will obtain a copy of the recipient's tuition statement in addition scholarships are paid directly to the school upon proof of enrollment or a letter of acceptance has been received by the z scholarship recipients are required to maintain a or higher grade point average and remain in good standing with the school they are attending if the recipient withdraws from classes and the school issues a refund for classes not enrolled you will request a refund of the scholarship from the school if the terms of the award are violated the future funds from the scholarship will not be awarded for scholarship recipients to maintain obtain and qualify for renewal of the scholarship they must attend a secondary or post-secondary educational_institution and maintain a grade point average of or higher you will retain records and case histories of individuals who receive scholarships including names of recipients amount of scholarship application form and relationship if any to your trustees basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58263t the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
